After Remand from the Supreme Court

PER CURIAM.
This court affirmed the trial court’s judgment denying the minor’s petition for a waiver of parental consent, without an opinion. In re Anonymous, 808 So.2d 1024 (Ala.Civ.App.2001) (with a special opinion by Yates, P.J.). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Anonymous, 808 So.2d 1025 (Ala.2001). In compliance with the Supreme Court’s opinion, the cause is remanded to the trial court, and that court is ordered “to supplement its findings” and to submit those supplemented findings to the Alabama Supreme Court by 5:00 p.m. on Thursday, June 28, 2001. 808 So.2d at 1028.
REMANDED WITH INSTRUCTIONS.
All the judges concur.